                                                                                  FILED
                                                                           U.S. DiSTFtCT COURT
                     IN THE UNITED STATES DISTRICT COURT                       august^ niv


                    FOR THE SOUTHERN DISTRICT OF GEORGIA                   2019OCT2I AM!|:5

                                AUGUSTA DIVISION                          CLER!U.vAi-
                                                                               SO.DLf.!    GA.
AISHA MARTIN,

             Plaintiff,

      V.                                             CV 119-128


RCC-RICHMOND COUNTY
CONSTRUCTORS; SEYFARTH
SHAW IVAN GARCIA,Legal
Representative for RCC;DEBORAH
MAXWELL,Crawler Crane Operator; and
AKRIDGE RICFIARD, RCC Labor Relations,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this _^/f^ay of October, 2019, at Augusta, Georgia.



                                        J. RAMMdETTfALL, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                              HERN DISTRICT OF GEORGIA
